Citation Nr: 0207904	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-22 409A	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $21,187.80.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1979 to October 1995.

2.  The veteran perfected an appeal of a November 1999 
decision that denied a claim for a waiver of recovery of loan 
guaranty indebtedness in the amount of $21,187.80 plus 
accrued interest.

3.  On May 1, 2002, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  The veteran has withdrawn this appeal by 
written correspondence and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal; the matter is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


